FILED
                             NOT FOR PUBLICATION                            MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GANGGUANG WEI,                                   No. 11-73008

               Petitioner,                       Agency No. A088-277-041

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Gangguang Wei, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, applying the new standards

governing adverse credibility determinations created by the Real ID Act, Shrestha

v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010), and de novo due process claims,

Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Wei’s

testimony was not credible based on discrepancies between his testimony and

declaration, including the inconsistency regarding the length of his detention. See

Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th Cir. 2007) (discrepancy between

testimony and declaration supported adverse credibility finding); Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007) (explanations were insufficient).

Substantial evidence also supports the BIA’s finding that Wei failed to establish a

claim for asylum or withholding of removal based on his documentary evidence

alone. See Navas v. INS, 217 F.3d 646, 655 (9th Cir. 2000) (“An applicant bears

the burden of proof with respect to eligibility for asylum and withholding of

deportation.”). In the absence of credible testimony, Wei’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).




                                          2                                     11-73008
      Finally, we reject Wei’s contention that the IJ failed to give proper weight to

the corroborating evidence and denied him a fair and impartial trial. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show error and prejudice

to establish a due process violation).

      PETITION FOR REVIEW DENIED.




                                          3                                    11-73008